Citation Nr: 0322901	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had verified active military service from July 
1979 to July 1982.  The veteran had additional service with 
the Air National Guard.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

By way of history, in February 1984 the RO denied the 
veteran's claim for service connection for asthma.  The 
veteran did not appeal that decision.  In June 2000, the 
veteran testified before a Hearing Officer at the VARO in Los 
Angeles.  In an October 2000 decision, the Board found new 
and material evidence had been presented to reopen the 
veteran's claim for service connection for asthma.  The claim 
was remanded to the RO for additional development.  That 
development has been completed.  

In a June 1999 VA Form 9 (Appeal to Board of Veterans' 
Affairs), the veteran requested a Board hearing before a 
Veterans Law Judge at a local VA office.  In November 1999 
the veteran withdrew that request and requested a hearing 
before RO personnel.  A statement from the veteran's service 
representative in April 2002 notes:

This Service requests our final written argument 
be held in abeyance for the conduction of the 
requested hearing before a Member of the 
Traveling Section of the [Board], wherein the 
veteran and this Service will advance further 
argument on his behalf.  Should the veteran be 
unable to appear, we reserve the right to prepare 
a final written argument prior to the submittal 
of the evidentiary record to the Board for final 
review and disposition.  

In May 2002, the veteran's service representative presented 
written argument on the veteran's behalf (Appellant's Brief).  
The Board notes that the service representative's comment 
with respect to a requested Board hearing appears to be 
referencing the veteran's June 1999 VA Form 9.  As noted 
above, that request for a Board hearing was withdrawn.  There 
has been no subsequent request noted in the record for a 
travel board hearing.  The Board thus does not find the 
veteran to be currently requesting a hearing.  

REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

In June 2002, the Board undertook additional development of 
the issue listed on the front page of this remand pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board's development included scheduling the veteran for a 
medical examination associated with his claim.  At that time, 
the veteran was notified of the consequences of failing to 
report for the examination and of the pertinent regulation, 
38 C.F.R. § 3.655.  He failed to report for the scheduled 
examination, and has not otherwise submitted evidence showing 
good cause for his failure to report.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2002).  

The Board's development also included obtaining additional 
medical treatment records identified by the veteran.  The 
veteran completed and signed VA Form(s) 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for both private 
practitioners and medical facilities.  In reviewing the 
record, the Board notes that most if not all of the 
identified records were previously associated with the claims 
file.  With respect to that evidence not associated with the 
claims file, a response from Associated Allergists of 
Wichita, Kansas, notes that the veteran's records had been 
destroyed.  

Under the VCAA "the Secretary shall make reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain."  38 U.S.C.A. § 5103A(b) 
(West 2002).  If, after making reasonable efforts to obtain 
any records the RO is unable to secure same, VA will provide 
oral or written notice of that fact.  The notice will must 
contain the following information: (i) identify the specific 
records VA is unable to obtain; (ii) briefly explain the 
efforts that VA made to obtain those records; (iii) describe 
any further action to be taken by VA with respect to the 
claim; and (iv) provide notice that the claimant is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e) (2002).  The Board notes that the veteran has not 
been provided notice that the identified medical evidence is 
not available.  

While the Board regrets the delay, under the circumstances 
described above, this case is remanded to the RO for the 
following action:

1.  The RO should take the appropriate 
steps to notify the veteran that it has 
been unable to obtain treatment records 
from Associated Allergists.  In doing so, 
the RO should (a) identify the specific 
records VA is unable to obtain; (b) briefly 
explain the efforts that VA made to obtain 
those records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should again review the 
record, and if the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


